DETAILED ACTION
This office action is in response to application filed on July 21, 2021.
Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,086,763 B2
The following table shows the reason for rejection.  The claimed features which are underscored in the instant application are reciting in the U.S. Patent No. 11,086,763 B2.
Instant Application No. 17/381,919
U.S. Patent No. 11,086,763 B2
Claim 1. A system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising: retrieving an asynchronous message contract from a central server; creating a test message queue, the test message queue being separate from an existing message queue; triggering generation of a message based on a precondition specified in the asynchronous message contract; getting the message from the test queue; and verifying of the message according to the asynchronous message contract.
Claim 1. A system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for verifying a message, the operations comprising: selecting an asynchronous message contract based on a phase of a continuous integration (CI) and continuous delivery (CD) process into which the verifying of the message is integrated and a code branch into which the asynchronous message contract is stored on a central server, the asynchronous message contract having been pushed to the central server by a consumer service; retrieving the asynchronous message contract from the central server; creating a test message queue, the test message queue being separate from an existing message queue; triggering generation of a message based on a precondition specified in the asynchronous message contract; getting the message from the test queue; and performing the verifying of the message according to the asynchronous message contract.

Claim 8. A method comprising: retrieving an asynchronous message contract from a central server; creating a test message queue, the test message queue being separate from an existing message queue; triggering generation of a message based on a precondition specified in the asynchronous message contract; getting the message from the test message queue; and verifying of the message according to the asynchronous message contract.
Claim 8. A method comprising: performing, using one or more computer processors, operations for verifying a message, the operations comprising: selecting an asynchronous message contract based on a phase of a continuous integration (CI) and continuous delivery (CD) process into which the verifying of the message is integrated and a code branch into which the asynchronous message contract is stored on a central server, the asynchronous message contract having been pushed to the central server by a consumer service; retrieving the asynchronous message contract from the central server; creating a test message queue, the test message queue being separate from an existing message queue; triggering generation of a message based on a precondition specified in the asynchronous message contract; getting the message from the test message queue; and performing the verifying of the message according to the asynchronous message contract.
Claim 15. A non-transitory machine-readable storage medium including a set of instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising: retrieving an asynchronous message contract from a central server; creating a test message queue, the test message queue being separate from an existing message queue; triggering generation of a message based on a precondition specified in the asynchronous message contract; getting the message from the test message queue; andPRELIMINARY AMENDMENTPage 5 Serial Number: 16/898,271Dkt: 2058.C19US2Filing Date: June 10, 2020verifying of the message according to the asynchronous message contract.
Claim 15. A non-transitory machine-readable storage medium including a set of instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations for verifying a message, the operations comprising: selecting an asynchronous message contract based on a phase of a continuous integration (CI) and continuous delivery (CD) process into which the verifying of the message is integrated and a code branch into which the asynchronous message contract is stored on a central server, the asynchronous message contract having been pushed to the central server by a consumer service; retrieving the asynchronous message contract from the central server; creating a test message queue, the test message queue being separate from an existing message queue; triggering generation of a message based on a precondition specified in the asynchronous message contract; getting the message from the test message queue; and performing the verifying of the message according to the asynchronous message contract.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Schoof (US Pub. No. 20180020008 A1 hereinafter “Scoof”), and in view of Dinh et al. (US Pub. No. 20180314407 A1 hereinafter “Dinh”) and view of Saulpaugh et al. (US Patent No. 7,716,492 B1 hereinafter “Saulpaugh”)
Per claim 1
Scoof discloses
A system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising:
retrieving an asynchronous message contract from a central server ([0007] “receiving, via the asynchronous messaging system, the message comprising the message content and the authentication code”)
verifying of the message according to the asynchronous message contract ([0039] “In some embodiments, such techniques may be particularly useful in cloud computing environments, as they may allow cloud computing components to verify the authenticity and integrity of messages received.”)
Schoof does not disclose
creating a test message queue, the test message queue being separate from an existing message queue; getting the message from the test queue.
But Dinh discloses
creating a test message queue, the test message queue being separate from an existing message queue ([0004] “The message-oriented middleware of the messaging queue system may be used to create messaging queue objects (e.g., message queue managers, message queues, topics, channels, etc.) for the messaging queue system, and those messaging queue objects may be arranged in a number of messaging queue topologies that provide different benefits for different use scenarios expected for the messaging queue system.”)
getting the message from the test queue ([0058] “retrieve (e.g., via a GET command) the test message from that message queue”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Schoof with the teaching of Dinh to include creating a test message queue, the test message queue being separate from an existing message queue; getting the message from the test queue in order to provide asynchronous messaging between multiple sender applications and receiver applications and communicate according to the messaging queue topology for customers.
Schoof and Dinh do not disclose
triggering generation of a message based on a precondition specified in the asynchronous message contract.
However, Saulpaugh discloses
triggering generation of a message based on a precondition specified in the asynchronous message contract (col.11 lines 48-50 “messages are generated by messaging layer 104 according to calls to the API layer 102.” & col.12 lines 58-59 “The message passing layer 104 supports an asynchronous”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Schoof and Dinh and further including triggering generation of a message based on a precondition specified in the asynchronous message contract as taught by Saulpaugh in order to provide send message and receive message capabilities and provide an interface for simple messages in a representation data or meta-data format.

Per claim 2
The rejection of claim 1 is incorporated
Schoof and Dinh do not disclose
wherein the precondition includes calling a standard Application Program Interface (API) of the provider service and the triggering of the generation of the message includes performing the calling of the standard API.
Saulpaugh further discloses
the precondition includes calling a standard Application Program Interface (API) of the provider service and the triggering of the generation of the message includes performing the calling of the standard API (col.11 lines 48-50 “messages are generated by messaging layer 104 according to calls to the API layer 102.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Schoof and Dinh and further including the precondition includes calling a standard Application Program Interface (API) of the provider service and the triggering of the generation of the message includes performing the calling of the standard API as taught by Saulpaugh in order to provide send message and receive message capabilities and provide an interface for simple messages in a representation data or meta-data format.

Per claim 3
The rejection of claim 1 is incorporated
Schoof and Dinh do not disclose
wherein the satisfaction of the precondition includes calling a non-standard API of the provider service and the triggering of the generation of the message includes writing the non-standard API on-demand and performing the calling of the non-standard API.
Saulpaugh further discloses
the satisfaction of the precondition includes calling a non-standard API of the provider service and the triggering of the generation of the message includes writing the non-standard API on-demand and performing the calling of the non-standard API (col.11 lines 48-50 “messages are generated by messaging layer 104 according to calls to the API layer 102.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Schoof and Dinh and further including the satisfaction of the precondition includes calling a non-standard API of the provider service and the triggering of the generation of the message includes writing the non-standard API on-demand and performing the calling of the non-standard API as taught by Saulpaugh in order to provide send message and receive message capabilities and provide an interface for simple messages in a representation data or meta-data format.

Per claims 8-10
They are method claims corresponding to the system claims 1-3 respectively and are rejected the same reason set forth in connection of the rejection of claims 1-3 above.

Per claims 15-17
They are medium claims corresponding to the system claims 1-3 respectively and are rejected the same reason set forth in connection of the rejection of claims 1-3 above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Schoof, and in view of Dinh and Saulpaugh and further view of Zhao et al. (US Pub. No. 20120221894 A1 hereinafter “Zhao”)
Per claim 4
The rejection of claim 1 is incorporated
Schoof, Dinh and Saulpaugh do not disclose
wherein the generation of the message includes restoring basic master data from a test tenant template corresponding to the message.
But Zhao discloses
the generation of the message includes restoring basic master data from a test tenant template corresponding to the message ([0016] “If the test data is successfully inserted into the template file, the notification module 104 generates messages indicating that the test data has been inserted into the template file.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Schoof, Dinh and Saulpaugh and further including the generation of the message includes restoring basic master data from a test tenant template corresponding to the message as taught by Zhao in order to provide a method of data management technologies according generates a test report of the electronic signal according to the template file.

Per claim 11
It is a method claim corresponding to the system claim 4 and is rejected the same reason set forth in connection of the rejection of claim 4 above.

Per claims 18
It is a medium claim corresponding to the system claim 4 and is rejected the same reason set forth in connection of the rejection of claim 4 above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Schoof, and in view of Dinh and Saulpaugh and further view of Chen et al. (US Pub. No. 20030206192 A1 hereinafter “Chen”)
Per claim 5
The rejection of claim 1 is incorporated
Schoof, Dinh and Saulpaugh do not disclose
wherein the asynchronous message contract is pushed to the central server by the consumer service.
But Chen discloses
the asynchronous message contract is pushed to the central server by the consumer service ([0060] “Session mode communication server 110 originates the asynchronous message and uses object manager server 107 to process and push the asynchronous message to web server 188.” & [0061] “Session mode communication server 110 controls the user interface presented by web browser client 104A by causing web server 188 to push asynchronous messages.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Schoof, Dinh and Saulpaugh and further the asynchronous message contract is pushed to the central server by the consumer service as taught by Chen in order to using push technology, data are automatically delivered into server computer systems at prescribed intervals or based upon the occurrence of particular events.  These particular events may include automatically generated requests, or automated pulls, of information, so that Internet users automatically receive certain information without each user requesting the information each time.

Per claim 12
It is a method claim corresponding to the system claim 5 and is rejected the same reason set forth in connection of the rejection of claim 5 above.

Per claims 19
It is a medium claim corresponding to the system claim 5 and is rejected the same reason set forth in connection of the rejection of claim 5 above.

Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7 and 14 are considered allowable subject matter by virtue of their dependence on allowable subject matter dependent claims 6 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191